IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 6, 2009

                                       No. 07-30019                    Charles R. Fulbruge III
                                                                               Clerk

EUGENE HENRY MOORE

                                                   Petitioner - Appellant
v.

TERRY TERRELL, Warden, Allen Correctional Center

                                                   Respondent - Appellee




               Appeal from the United States District Court for the
                          Western District of Louisiana
                                (2:06-CV-1353)


Before GARWOOD, DAVIS, and DENNIS, Circuit Judges.
PER CURIAM:*
       We treat Moore’s brief as requesting a rehearing of the denial of the

petition for rehearing of the reconsideration of the partial denial of a certificate

of appealability (COA) in light of new case law. For the reasons below, Moore’s

request is granted.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 07-30019

      In the underlying state court proceedings, the state appellate courts

granted Moore an out-of-time appeal. Moore sought the habeas relief from the

federal courts.   The district court below dismissed the habeas petition on

procedural grounds, believing the defendant filed his petition beyond the one

year limitations period set by 28 U.S.C. § 2244(d)(1). Moore then sought a COA

from this court. A circuit judge partially denied and partially granted a COA.

Moore sought a rehearing from a panel this court, which denied his petition as

to the COA issue.    All of this occurred before the Supreme Court granted

certiorari in Jimenez v. Quarterman, 128 S. Ct. 1646 (2008).

      We now grant COA as to the question of whether the district court erred

in dismissing the underlying petition for habeas relief as time-barred, and we

further vacate and remand the entire case for further proceedings consistent

with Jimenez v. Quarterman, 129 S. Ct. 681 (2009).




                                      2